DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application IN 201841020976 filed on 06/05/2018 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 10/14/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 10/14/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


:
Claims 12-15 limitations recite “a machine-readable storage medium” embodying functional descriptive material (i.e., a program).  Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, the machine-readable storage medium of claim 12 could be a signal incorporating a data structure within a carrier wave, at least because Applicants specification does not limit the computer readable medium to strictly hardware.  See Applicant’s specification at, for example, [fig. 2, element 55; paras., 0029-0030].
The Examiner suggests amending the claims to recite “a non- transitory machine-readable storage medium…..”.

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.        Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda, US Pub 2012/0320403 (cited in IDS).

            As to claim 1 [independent], Kuroda teaches an electronic device comprising [fig. 1, elements 10, 20, 30; 0010]: 
             a sensor [figs. 5, 11, elements 507, s1-s7 & vr1; 0082, 0146] to detect a first code and initiate a first digital scan of a print medium [0010-0017  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13]: 
             a scanner [fig. 1, element 13] to perform the first digital scan of the print medium upon detection of the first code by the sensor [0010-0017  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13]; and 
             a processor to [fig. 1, element 11]:
             correlate the first code with the first digital scan of the print medium [fig. 7; 0010-0017, 0103-0106  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13 and correlate the first finger print with first scanned document]; 
             identify a second code detected by the sensor [0010-0017  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13]; 
0010-0017  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13]; and 
             compare the first code with the second code [figs. 7, 14; 0010-0017, 0103, 0107, 0167-0168  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13, and compared the two sets of finger prints].

           As to claim 6 [independent from claim 1], Kuroda teaches wherein the first code comprises a first fingerprint, and wherein the second code comprises a second fingerprint [0010-0017  Kuroda teaches that the fingerprint information unit 507 detect or acquire the two sets of finger prints when performed the first and second digital scan of the documents by the scanner 13]. 
Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.        Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, US Pub 2012/0320403 (cited in IDS) in view of Yu, US Pub 2007/0014442.
              As to claim 2 [independent from claim 1], Kuroda doesn’t teach a memory to store the first digital scan of the print medium for a predetermined, period of time, wherein the processor is to create a correlated mapping of the first code with the first digital scan of the print medium, and delete the correlated mapping after the predetermined period of time.
              Yu teaches a memory to store the first digital scan of the print medium for a predetermined, period of time, wherein the processor is to create a correlated mapping of the first code with the first digital scan of the print medium, and delete the correlated mapping after the predetermined period of time [fig. 8, step 11; 0076  Yu teaches that the two sets of the finger prints were stored for predetermined In order to perform comparison process to determine the authenticity of the user, and then the finger prints data deleted when determined that the users are different user].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu teaching to store the scanned documents for a predetermined period of time to modify Kuroda’s teaching to compare the acquired fingerprints of the stored documents in order to confirm whether the content of input information is identical to an authenticated user, by comparing the read fingerprint information with the information of authenticated users stored in a memory. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique for an unauthorized use of printer is improved and user authentication is performed easily without requiring user to perform additional operation, As to claim 3 [independent from claim 2], Kuroda teaches wherein the correlated mapping comprises identification data associated with a user of the electronic device [0106-0107  Kuroda teaches that the identification data is used to correlate to verifying the finger print information].             As to claim 4 [independent from claim 1], Kuroda doesn’t teach wherein the processor is to delete the second digital scan upon determining that the first code does not match the second code.
            Yu teaches wherein the processor is to delete the second digital scan upon determining that the first code does not match the second code [fig. 8, step 11; 0076  Yu teaches that the two sets of the finger prints were stored for predetermined In order to perform comparison process to determine the authenticity of the user, and then the finger prints data deleted when determined that the users are different user]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu teaching to store the scanned documents for a predetermined period of time to modify Kuroda’s teaching to compare the acquired fingerprints of the stored documents in order to confirm whether the content of input information is identical to an authenticated user, by comparing the read fingerprint information with the information of authenticated users stored in a memory. The suggestion/motivation for doing so would have been benefitted to the user              As to claim 5 [independent from claim 1], Kuroda doesn’t teach wherein the processor is to transmit an electronic communication upon determining that the first code does not match the second code.
            Yu teaches wherein the processor is to transmit an electronic communication upon determining that the first code does not match the second code [fig. 8, step 11; 0076  Yu teaches that the two sets of the finger prints were stored for predetermined In order to perform comparison process to determine the authenticity of the user, and then the finger prints data deleted when determined that the users are different user].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu teaching to store the scanned documents for a predetermined period of time to modify Kuroda’s teaching to compare the acquired fingerprints of the stored documents in order to confirm whether the content of input information is identical to an authenticated user, by comparing the read fingerprint information with the information of authenticated users stored in a memory. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique for an unauthorized use of printer is improved and user authentication is performed easily without requiring user to perform additional operation, . 
12.        Claims 7, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani, US Pub 2012/0320403 in view of Yu, US Pub 2007/0014442.
            As to claim 7 [independent], Kakutani teaches a scanning device comprising [fig. 1; 0031]: 
            a button [fig. 1, element 5; 0033] to initiate a first digital scan of a print medium [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]; 
            a scanner [fig. 1; 0031] to perform the first digital scan of the print medium [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated the first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]; and 
            a processor to [fig. 1, element 1; 0032]: 
            generate a first code upon initiation of the first digital scan [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 acquired or generated first and second barcode information from the first and second generated digital documents]; 
            correlate the first code with a first digital scan of the print medium [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 acquired or generated first and second barcode information from the first and second generated digital documents and correlated them to determine the condition of copying the first and second documents]; 
             detect an initiation of a second digital scan of the print medium [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated the first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]; 
             receive an input of a second code [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 acquired or generated first and second barcode information from the first and second generated digital documents and correlated them to determine the condition of copying the first and second documents]; and
             Kakutani doesn’t teach compare the first code with the second code.
             Yu teaches compare the first code with the second code [fig. 7, step 7; 0075  Yu teaches the printer compares the two fingerprints and decides whether they are match with each other?].
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu teaching to store the scanned documents for a predetermined period of time to modify Kakutani’s teaching to compare the acquired fingerprints of the stored documents in order to confirm whether the content of input information is identical to an authenticated user, by comparing the read fingerprint information with the information of authenticated users stored in a 

           As to claim 12 [independent], Kakutani teaches a machine-readable storage medium [fig. 1, element 7; 0037] comprising computer-executable instructions [fig. 1, element 7; 0037, 0137] that when executed cause a processor [fig. 1, element 1; 0032] of an electronic device to [fig. 1, element 7; 0037, 0137]: 
            communicatively link a communication device (0145 “personal computer”) with the electronic device (fig. 1; 0031) using predetermined identification data associated with a user of the communication device and the electronic device [0090, 0092, 0145  Kakutani teaches that the electronic device and computer can mutually communicate with each other using the identification information of the user]; 
             initiate a first digital scan of a print medium by the electronic device [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated the first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]; 
             establish a code that correlates the first digital scan of the print medium with the communication device [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 acquired or generated first and second barcode information from the first and second generated digital documents and correlated them to determine the condition of copying the first and second documents]; 
             perform a second digital scan by the electronic device [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated the first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]; and 
             detect whether the electronic device contains the print medium [fig. 7, step 2302; 0050, 0093-0095  Kakutani teaches that the scanning device 2 starts reading/scanning first and second documents and generated the first and second digital documents of the first and second documents, when received the user’s command on operation panel 5]. 
            Kakutani doesn’t teach detect a communicative unlinking of the communication device from the electronic device;
            Yu teaches detect a communicative unlinking of the communication device from the electronic device [fig. 7, steps 7-8, 12; 0075-0076  Yu teaches the printer compares the two fingerprints and decides whether they are match with each other? If the two fingerprints don’t match, then the communication between printer 1 and computer 2 would be terminated after the logged in user was logged out in the case of unmatching of the two fingerprints];
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu teaching to store the scanned documents for a predetermined period of time to modify Kakutani’s teaching to 
           As to claim 13 [independent from claim 12], Yu teaches wherein the instructions, when executed, further cause the processor to transmit an electronic communication to the communication device upon detecting that the electronic device contains the print medium [0035-0037, 0040  Yu teaches that the computer 2 transmitted the print data through the electronic communication to the printer 1, when the computer 2 obviously knew that the has printing sheets to print the print data on the printing sheets].

           As to claim 15 [independent from claim 12], Kakutani teaches wherein the instructions, when executed, further cause the processor to automatically communicatively link the communication device with the electronic device upon the communication device being positioned within a predetermined distance away from the electronic device [0090, 0092, 0145  Kakutani teaches that the electronic device and computer can mutually communicate with each other positioned at a predetermined distance from each other].

13.        Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani, US Pub 2012/0320403 in view of Yu, US Pub 2007/0014442 and Ohmori, US Pub 2007/0206218.
           As to claim 8 [independent from claim 7], Kakutani and Yu don’t teach wherein the first code and the second code comprise pin numbers.
           Ohmori teaches wherein the first code and the second code comprise pin numbers [fig. 6, steps 606, 611; 0076-0078, 0110-0111  Ohmori teaches that the when two IDs or codes obviously having pins or passwords don’t match, the display unit displayed the message regarding the failure of the two IDs or codes]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohmori teaching to transmit the notification when the comparison have been performed between of the first code with the second code having the pin numbers to modify Kakutani and Yu’s teaching to detects whether the user-identification data matches with another user-identification data for performing printer and facsimile functions, and image output operation such as printing operation to print an image on a recording sheet based on image data, transmission operation to transmit image data to an external device and displaying operation to display an image on a display monitor or projector based on the image data. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to minimize the storage capacity of a memory device for holding the image data and realizes a confidential output function to allow an image output operation to be performed by a specific user. As to claim 9 [independent from claim 7], Kakutani and Yu don’t teach a user interface to output an electronic message based on a comparison of the first code with the second code. 
            Ohmori teaches a user interface to output an electronic message based on a comparison of the first code with the second code [fig. 6, steps 606, 611; 0076-0078, 0110-0111  Ohmori teaches that the when two IDs or codes don’t match, the display unit displayed the message regarding the failure of the two IDs or codes].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohmori teaching to transmit the notification when the comparison have been performed between of the first code with the second code having the pin numbers to modify Kakutani and Yu’s teaching to detects whether the user-identification data matches with another user-identification data for performing printer and facsimile functions, and image output operation such as printing operation to print an image on a recording sheet based on image data, transmission operation to transmit image data to an external device and displaying operation to display an image on a display monitor or projector based on the image data. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to minimize the storage capacity of a memory device for holding the image data and realizes a confidential output function to allow an image output operation to be performed by a specific user.


14.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kakutani, US Pub 2012/0320403 in view of Yu, US Pub 2007/0014442 and Mori, US Pub 2015/0160897.
             As to claim 14 [independent from claim 12], Kakutani and Yu don’t teach wherein the instructions, when executed, further cause the processor to communicatively link the communication device with the electronic device using a near field communication transmission protocol.  
             Mori teaches wherein the instructions, when executed, further cause the processor to communicatively link the communication device with the electronic device using a near field communication transmission protocol [0031  Mori teaches that the printer 200 and mobile computer 100 established NFC communication with each other].   
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mori teaching to establish NFC wireless communication to modify Kakutani and Yu’s teaching provided with NFC tag storing the specific information for enabling specification of printer used for printing and specifies printer driver used at printer queue with application as a printer module used for printing. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique with the printer to use for printing can be selected reliably and the complicated operation for the user to select shared printer queue can be made unnecessary. The burden of system integrator constructing application can be reduced.

Allowable Subject Matter
15.          Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.       The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 10-11 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a memory to store the first digital scan of the print medium, wherein the processor is to search the memory for the first digital scan of the print medium upon detecting the initiation of the second digital scan of the print medium, and initiate an electronic prompt for a user to input the second code to the scanning device; wherein the memory temporarily stores the first code and the first digital scan of the print medium as a correlated pair for a predetermined period of time”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674